           Case 2:19-cr-00033-RMP             ECF No. 56        filed 03/04/21      PageID.171 Page 1 of 2
PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                             FILED IN THE
                                                                                                    U.S. DISTRICT COURT
                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                              for
                                             Eastern District of Washington                    Mar 04, 2021
                                                                                                   SEAN F. MCAVOY, CLERK



 U.S.A. vs.                   Ginn, Byron Thomas                          Docket No.             2:19CR00033-RMP-1


                                  Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Byron Thomas Ginn, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge John T.
Rodgers, sitting in the Court at Spokane, Washington, on the 13th day of March 2019, under the following conditions:

Standard Condition #1: Defendant shall not commit any offense in violation of federal, state or local law. Defendant shall
advise the supervising Pretrial Services Officer and defendant counsel within one business day of any charge, arrest, or
contact with law enforcement. Defendant work for the United States government or any federal or state law enforcement
agency, unless Defendant first notifies the supervising Pretrial Services Officer in the captioned matter.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Byron Thomas Ginn is alleged to have violated his condition of pretrial release supervision by being arrested
for driving under the influence on February 11, 2021.

On March 15, 2019, the conditions of pretrial release supervision were reviewed with Mr. Ginn. Mr. Ginn acknowledged
an understanding of the conditions, which included standard condition number 1.

The following information was obtained from Washington State Patrol report number 21-002665.

On February 11, 2021, at 7:13 p.m., a trooper with the Washington State Patrol (WSP) was advised by the WSP
communications center that a Spokane County sheriff's deputy requested assistance for a possible driving under the influence
(DUI) investigation on State Route 2 in Spokane County, Washington.

The trooper arrived at the scene at 7:20 p.m. and contacted a Spokane County sheriff 's deputy. The deputy advised he had
been traveling westbound on State Route 2 in his fully marked police vehicle. The deputy observed a red pickup truck
traveling westbound on the roadway. The vehicle drifted onto the shoulder of the road on two occasions. Subsequently,
the deputy initiated a traffic stop. The driver, later identified as Mr. Ginn, had delayed movements and an odor of intoxicants
was coming from the vehicle.

Upon arrival, the trooper went to the vehicle and contacted Mr. Ginn. The trooper could smell the strong odor of intoxicants
emanating from the vehicle. Mr. Ginn’s eyelids were droopy and his eyes were watery and bloodshot. His movements were
slow and delayed.

Upon the trooper’s request, Mr. Ginn exited the vehicle. Mr. Ginn slowly exited the vehicle and used the vehicle for balance.
He swayed and staggered as he walked toward the trooper. The trooper could smell the obvious odor of intoxicants
emanating from Mr. Ginn. Mr. Ginn told the trooper he had one beer approximately 1 hour earlier. He agreed to voluntary
field sobriety testing, in which he was unable to complete the tests. Mr. Ginn also provided a breath sample that had a blood
alcohol concentration (BAC) of .209.

Based on the totality of circumstances, the trooper placed Mr. Ginn under arrest for driving under the influence of alcohol
(DUI) and transported him to the Spokane County Public Safety Building (PSB). Once at the PSB, Mr. Ginn provided two
independent breath samples that had results of approximately .221 and .228 BAC.
            Case 2:19-cr-00033-RMP         ECF No. 56      filed 03/04/21        PageID.172 Page 2 of 2
    PS-8
    Re: Ginn, Byron Thomas
    March 3, 2021
    Page 2
Mr. Ginn was then booked into the Spokane County Jail for DUI.

On February 12, 2021, Mr. Ginn was formally charged with DUI in Spokane County District Court, case number
1A0242510. On February 12, 2021, Mr. Ginn appeared in Spokane County District Court and was released with conditions.
Mr. Ginn’s next scheduled appearance in Spokane County District Court is April 12, 2021.

        PRAYING THAT THE COURT WILL MODIFY CONDITIONS OF PRETRIAL RELEASE SUPERVISION

                                                                        I declare under the penalty of perjury
                                                                        that the foregoing is true and correct.
                                                                        Executed on:       March 3, 2021
                                                              by        s/Erik Carlson
                                                                        Erik Carlson
                                                                        U.S. Pretrial Services Officer


THE COURT ORDERS

[   ]      No Action
[   ]      The Issuance of a Warrant
[   ]      The Issuance of a Summons
[   ]      The incorporation of the violation(s) contained in this
           petition with the other violations pending before the
           Court.
[ ]        Defendant to appear before the Judge assigned to the case.
[ ]        Defendant to appear before the Magistrate Judge.
[X]        Modify the conditions of release as noted in the attached
           PS42 document.


                                                                          Signature of Judicial Officer

                                                                            March 4, 2021
                                                                          Date
